Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-6 are currently pending in the instant application.  Claims 1-6 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Applications JAPAN 2020-214897, filed on December 24, 2020 and JAPAN 2021-165742, filed on October 7, 2021. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 2, 2022 and July 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1. 	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the ring 
    PNG
    media_image1.png
    79
    63
    media_image1.png
    Greyscale
has not been clearly defined in the specification so that one of ordinary skill in the art would know what types of rings would be included and/or excluded by the limitation.   It is unclear whether the ring is a heterocyclic, heteroaryl or partially unsaturated and how many other heteroatoms can be present.  It also has not been defined if substituents can be present on the undefined atoms in the remaining part of the ring.  Since there is no clear definition in the specification, the claims are considered indefinite.  To overcome the rejection, Applicants are suggested to amend the claims 1, 3 and 5 so that the ring 
    PNG
    media_image1.png
    79
    63
    media_image1.png
    Greyscale
is more specifically 
    PNG
    media_image2.png
    90
    116
    media_image2.png
    Greyscale
 since this ring has been clearly defined and Applicants have support in the specification.


2. 	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 1 is drawn to a compound represented by chemical formula 1 but next to the structural formula there is the number 100 in parenthesis and it is unclear what this number represents since the structure itself is being referred to “chemical formula 1”.  Therefore, the claim is considered indefinite since the specification does not defined or explain what this arbitrary number represents.  To overcome the rejection, Applicants are suggested to amend the claim by deleting the number (100).
Claim 2 is drawn to a compound represented by chemical formula 2 but next to the structural formula there is the roman numeral I in parenthesis and it is unclear what this roman numeral represents since the structure itself is being referred to “chemical formula 2”.  Therefore, the claim is considered indefinite since the specification does not defined or explain what this arbitrary roman numeral represents.  To overcome the rejection, Applicants are suggested to delete the “(I)” under the structure.
Claim 3 is drawn to a compound represented by chemical formula 3 but next to the structural formula there is the number 100 in parenthesis and it is unclear what this number represents since the structure itself is being referred to “chemical formula 3”.  Therefore, the claim is considered indefinite since the specification does not defined or explain what this arbitrary number represents.  To overcome the rejection, Applicants are suggested to amend the claim by deleting the number (100).
Claim 4 is drawn to a compound represented by chemical formula 4 but next to the structural formula there is the roman numeral I in parenthesis and it is unclear what this roman numeral represents since the structure itself is being referred to “chemical formula 4”.  Therefore, the claim is considered indefinite since the specification does not defined or explain what this arbitrary roman numeral represents.  To overcome the rejection, Applicants are suggested to delete the “(I)” under the structure.
Claim 5 is drawn to a compound represented by chemical formula 5 but next to the structural formula there is the number 100 in parenthesis and it is unclear what this number represents since the structure itself is being referred to “chemical formula 5”.  Therefore, the claim is considered indefinite since the specification does not defined or explain what this arbitrary number represents.  To overcome the rejection, Applicants are suggested to amend the claim by deleting the number (100).

3.	 Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  are the steps that are required to obtain the final product which is the compound of the chemical formula 5 and shows the final product being obtained.  Applicants have failed to provide this step which is essential to the synthesis method.  To overcome this rejection, Applicants are suggested to amend the claims to include the essential step of obtaining the final product which should have clear support in the specification.  

***The closest prior art is Ogawa, et al. (Rapid Commun. Mass Spectrom. 2013, 27, 2453-2460) which teaches the compound 
    PNG
    media_image3.png
    70
    105
    media_image3.png
    Greyscale
but does not teach a compound where the nitrogen atom forms a ring as seen in the instant claims.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626